 

CB_S€ lilY-CV-OOG'];;B-;]TN-Eb(,' l:(;l: NO. 75-2 T|T§U lZ/U //18‘ PB_Q€|L).bL|-9' "P§_Q€"'_L"OT ll

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

DEREK ANTOL, individually, and as next

friend for DSA II, DEVON ANTOL
and TRYSTON ANTOL,

Plaintiffs,

ADAM I)ENT, KATE STRAUS, CASEY
BRINGEDAHL, CASEY TRUCKS, PETE
KUTCHES, and WESTERN MICHIGAN
ENFORCEMENT TEAM, a public body
organized under the laws of the State of
Michigan,

Defendants.

Case No. 1:17-cv-00613

Hon. JANET T. NEFF

 

J, Nicholas Bostic
Bostic & Associates
Attorney for Plaintiffs
909 N. Washington Ave.
Lansing, MI 48906
(517) 706-0132
barristerbostic@att.net

Allan C. VanderLaan (P33893)

Bradley Charles Yanalv.nas (P80528)
Curt A. Bens<)n (P38891)

Cummings McClorey Davis & Acho PLC
Attorneys for Defendants Dent, StrauSS,
Br'ingedahl, & Kutches

327 Centennial Plaza Bldg.

2851 Char}evoix Dr., SE

Grand Rapids, Ml 49546

(616) 975-7470
avanderlaan@cmda~law.com

b analunas@cmda»law.com

cbenson@emda-law.com

 

Adam P. Sadowski @73864)

30]331 G. Fedynsky (P65232)

Assistant Attorneys General

Attorneys for Defendant Trucks

Civil Litigation Employment & Elections
P.O. BOX 30736

Lsmsing, MI 48909

(517) 373-6434

Sadowskia@michigan. gov
fedvnskvi@michigan.gov

Douglas M. Hughes (P30958)

John M. Kal'afa (PSGOG'F)

Williams Hughes, PLLC

Attorneys for Defendants Kutches &
Western MI Enforcement Team

120 W. Apple Ave.

P.O. Box 599

Muskegon, MI 49440

(231) 726-4857

don hu heS@WiHiamShu heslaw.com

 

j ohnkarafa@vvilliamshughe Slaw.com

 

EXHIBIT B

 

 

5 .i umw

 

 

‘ CaSe 1:17-0VW3-JTN-ESC ECF No. 75-2 Tl|eG'12/07/18 Page'|D.GSO Page 2 ofll'

 

 

P.O. Bex 2?603
Lansing, Michigan 48909
(517) 349-9847
theokaman@live.€om

j l

Page l §

! ;

UNITED STATES DISTRICT COURT '§

FOR THE WESTERN DISTRICT OF MICHIGP,N § §

DEREK ANTOL, individually, next ) §
friend cf DSA and DSA,II, minors, ) §
and TRYSTGN ANT@L, >
>
Plainiiffs, )
§
-vsm ;NO. 1:17-<;v-00513
) Judge Neff §
>
ADAM DENT, KATE STRAUSS, CASEY ) §
BRINGEDAHL, CASEY TRUCKS_, PETE ) §
KUTCHES, and WESTERN MICHIGAN ) §§
ENFORCEMENT TEAM, a public body ) §
Organized under the laws of the ) §
.State Of Michigan, ) §
>
Defendants. ) §
D E P 0 S l ‘1‘ I 0 N §
cf _ a Plaintiff called by §
j
Defendants, taken before Tamara Staley Heckaman, §
§
Certified Shorthand Reporter and Notary Public, at §
2851 Charlevoix Drive, SE, Suite 32?, Grand §

Rapids, Michigan, on Thuraday, June 28, 2018, § §

noticed for the hour Of 9:30 a.m. § _

HECKAMAN & NARDONE, :NC. § g

Certified Shorthand Reporier$ § §

_?B:

 

z
;;;.

 

 

 

cb2784cG~B766-4760~99de-d8 b1 3835905'|

 

CG_S€' 1217-CV-00613-.]T‘N-Eb(,` ECF NO.l 75-`2°[|]€(1 12/07/18 FUQ€[DLG§]_ `PB_Q€ 3 OT ll

 

   
    

 

Paq@ 2 Page 4 §
1 se 1 A- nder
2 909 north washington revenue 2 Q. If you answer my question l'n:r going to § §
3 §H“"*"B= Ml°'"gé”‘ 48995 3 assume that you understand it, but if you don't §§
. riner-toms sos'rrc, to 4 understand the question please ask me to rephrase §
4 0 h l w m _ m 5 it and l’ll gladly do so. - §
n 1 ' ' l 1 . § t . § :
5 c a 0 a n 8 6 Other than that why don‘t you state § §
oUMMINGS, MceLoREY, r)AvlS rt ACHO, PLC 7 year run name for the record lease? § §
6 32'? Centennia} Tlaza Bui_lding 8 A AH _. h ‘-; t
2351 Char\eveix Drivc, sr. ¢ lig ts §
7 grand Rapids, Mr'ehigan 49546 9 Q HOW gld are Ou? §
y - ;_
a cult'rA, nnNsoN, J.o. l 0 A' lé» 17
9 On belief of(§ve§`e;d§no§en§, l l Q. Are you current y 1n sehooi?
10 Straussj Brmge ah utc es. 12 A Nope- §
mcmann montana sur os Ar'roRNBY GENERAL l 3 Q, Oicay, §
31 §IE)EZQD;‘;§%‘§, 14 MR. ANTOL: Yes, you are.
12 Lansing, Michiga.u 48909 1 5 MR. SADOWSKI. WCH *"'

By ‘ _ .l '
13 ADAM P' SADOWSKL m_ MR. ANTOL. lt s summertrrne.

§._\
C§\

14 on beharroroerenaammere l 7 MR. SADOWSKl: lt's summernme, yes.
15 Aiso l’resent; Derel{ Antoi 1 8 'I:HE WITN'ESS. Sum_mer but yeah
Devon Anlol - v , . j
16 l 9 BY MR. SADOWSKI:
11 EXAMNATLON monx . . - -
19 A'rronNsY's NAME exAmNATroN Rn_annNA'rroN 2 9 Q' l appte°late the dlieral,responses' Yes=
19 BY ran sAooWsrn; 3 2 l you are not eurrentfy slttmg 111 school or

 

 

  
     
     
   
  

 

 

§§ BY WQ»PBNSQN= § 19 22 attending school, but you're going to be a junior, §
22 moss oF axmslrs 23 then, or a sophomore this fall?
23 oxman marino 24 A. Junior. §
§§ N°ne" 25 Q. lunior, oi<ay. And at what school? § 5
Pag€ 3 Page 5 §
1 omni sep§ds, Miehig@n 1 A. neerhs-Purrer nigh scheer §
2 Thursday, lone 28, 2018 2 Q. Ail right Let's see, have you ever been 1
3 9:50 a.m. 3 arrested? l
a RECORD 4 A. Nope. §
5 5 Q. Well, let's just go right to the day of §
6 having been duty swozn, testiiied as foilows: 6 the incident Why don’t you tell me What'e the § j
7 EXAMPNATION 7 first thing you remember about that day? 1 § _
8 BY MR. SADOWSKl: 8 A. Frorn the beginning from When lwolce up *
9 Q. Good morningl I'm Ada:n Sadows§<i. I 9 or.t. §
10 represent defendant Tnxol<s in this ease, and have 1 0 Q, Weli, iet'S talk about, yeah, When you § §
ll you ever had your deposition taken before? 1 1 woke up, and l assume that was when the officers § -Ei'-
12 A. Nepe. 1 2 were there § §
13 Q. Well, all it basically is is just kind of 1 3 A. lt was -- weii, like in the morning or § 5
1 4 a question and answer session I‘m going to ask 14 When lwolce up to the officers?
1 5 you some questions about your background and what 15 Q_ Let*s Sta\~t with the officers ~~ well,
l 6 happened on the day that the house you were in was l 6 actually, might as well start in the morning j
1 7 searched and any repercussions from that 1 7 MR. BENSON'. Clarify the address too _ §
18 If you need to use the restroom or l 8 because there‘s two houses, if you don't mind 1 §
jt 9 take a break for any reason, that's fme, just let l 9 M'R. SADOWSKT: Of<ay, that‘S right, ij § 5'-`
2 o me know Ijust ask ifl have a question pending 2 o sorry. 3 l
2 1 that you answer the question, okay? 2 1 BY MR. SADOWSKI:
2 2 A' AH right 22 Q, On the day of the incident What house
2 3 Q. Alf responses need to be verba£ because 2 3 were you at? § 5
2 4 the court reporter can't take down nods of the 2 4 A. 1769 North Green Creek. j §“
ll `

25W head or sh:'u§s of the shoulders EZ__B___ _ _'Q._ Talee roe front When you Wol{eu”thaf

 

 

2 {Paqee 2 to 5)

ch2"l8460-8766-4760-99(16-¢18|313Ba5605{

 

(,3_8€`l!lY-CV`-OOSZI_!B'-.]TN-Eb(j` ECF'NO.75-2'Tll€(i 12/07/18 PG_'Q€|D.GBZ PB_Q€ 4`OT ll

 

  
 
 

,»1or;.,¢;=;¢axs:w=a'»F-=',:kuh'-Leeu~'w'~'»:1ir-:~.-=_»:';l..“.;~.".;.z.:u-.>:i:i~:"-s.n-'-

 

 

 

Page 6 Page 8
1 morning and just through die day. 1 told them what was going on. 'I`old them that they
2 A. [ woke up for hockey l believe that was 2 needed to come pick me up.
3 at 8:30, that was about an hour-and-a-haif loug, 3 Then after that, after we were off
4 so 1 went to that Came back after hocl<ey, came 4 the phone, they went and sat me down at the bottom
5 back to the house, got something to eat, took a 5 of the hill, somewhat backyard, sat me down in a
6 nap, and when I woke up from ray nap that's when l 6 chair that was down there until my parents got
7 saw the officers in my doorway. 7 there.
8 Q. When you woke op how many officers did 8 Q. Olcay. You said that they were just
9 you see? 9 standing there when you woke up. Did they shout
l 0 A. There were three. 10 anything to you to wake you up or...
11 Q. Three? 1 1 A. Yeah. They said that they had to say and
12 A. Two WMET in the front and the state 1 2 wake me up iike say some stuff. Tried yeiiing at
1 3 officer was in the back. l 3 me to get up. I’m a pretty heavy sleeper so,
14 Q, l-low did you know who was who? 1 ii yeah, they had to wake me up
15 A. There was -- the two in the front were 15 Q. Do you remember what they said?
1 6 plain clothesl The other one was in uniform l 6 A. 1 have no idea.
17 Q. And you say the other one, was that the 17 Q. What*s the first thing you remember being
1 8 state trooper that was in uniforrn? 18 told?
19 A_ Yeah, he was in the back. 19 A. They just -~ as soon as they ~- l was
20 Q. Did any of the officers have a weapon 2 0 aware of what was going on they told me instantly
2 1 drawn? 2 1 to get to the end of my bed.
22 A. Yup. 22 Q. Okay, I’m assuming you did that?
2 3 Q. Which ofticers? 2 3 A. Yup. Oh, yeah.
24 A. The two in the front, the WMETS. 24 Q. What did they say after --
2 5 Q. The state trooper did not have a weapon 2 5 A. They didn’t really say much of anything _
Page 7 Page 9
l drawn'? 1 while we were in the house after thatl They were
2 A. Nope, not as far as f could see. He was 2 just going through the room. That‘s the only
3 in the back so -- it's not a very wide doorway for 3 thing they said after that is when they told me we
4 three men to be standing in so... 4 were going to be going outside
5 Q. What woke you? 5 Q. You said that they had the weapons drawn.
6 A, Them. They were standing ~~ they were 6 Was it a firearm or --
7 waiting for me to wake up. They were just 7' A. Oh, yeah, firearm, yup.
8 standing there with their guns drawn on me, and as 8 Q. So it couldn‘t have been a taser?
9 soon as they noticed I was up they told me -- as 9 A. Nope.
1 0 soon as they noticed l was aware of what was going 10 Q. You talked about different officers
l 1 on they told me to get to the end of my bed. 11 iooking under your bed and so forth What was the
1 2 Then the one, the redhead, he walked 12 state trooper doing at that time?
1 3 towards me. I~Ie iowered his weaponl The other one 1 3 A. See, the two WMET came in my room. The
14 went over to the oloset, still had his weapon out, 1 4 state boy, he went into the bathroom immediately
15 searched the eioset, and after he searched the 15 after I was woken up and went to the end of the
1 6 closet he went to search underneath my bed. The 1 6 bed. He went and he continued to the bathroom,
17 other officer that came towards me originallyJ he 17 which is right next to my room because my room is
1 8 went to search my dresser, and then so that way we 18 at the end of the hali. He went ~- proceeded to
1 9 were fairly in my room very shortly 1 9 the bathroom and was going through the closets and §
2 0 Aiter they searched that then we 2 G drawers in there.
2 l just took me through the hallway, through the 2 l Q. Could you see the bathroom from your
2 2 kitchen!dining roomj outside And after that we 2 2 room?
23 went off to the hillside of the house. They had 2 3 A. No, but it's ~~ you could use heard.
2 4 me call my mom. 'I`hen alter they got abold ~~ or l 2 4 Likel said, the weren't talking The WMET

 

   
 

i
il
§
ii
s
::

§
a

§

 

2 5 w got allold of hertz they talked to her for a minute

officers weren't talking in my room, so it was

3 (Pages 6 to 9)

c132784£:0-8766-4766-99£!9-£!8b1 38a5€051

§
§
a

 

§-i mm.

 

LB_S€ l_.l/-CV-UUbl_$-Jl N-l:b(, I:LI-"NO. /b-Z T||€Cl 12/07/18 PB_Q€[D.653' PB_Q€ 5 OT ll '

 

Paqe 10

Page 12§

 

 

 

§
§§
§

 

FTMIF`Y`

 

 

 

 

1 very easy for me to hear the other officer opening 1 Q. So there's no drawers to go through
2 doors in the bathroom 2 There's ~- is there a medicine cabinet then?
3 Q.wwdmmwmmmowm&ymww 3 _Alh%buwijmwwmmwwdw
4 &mnowdkmdwbwnwm.Amdmmmwowm 4 upwm@mm&mdwmhwmmmmmb@q@e
5 doors in that bathroom'? 5 towel --» cabinet type thing that you can put the
6 A. There's the main door and then you walk 6 towels in. We‘ve got some stuff in there and
7 in. There's like a reaily small mini closet and 7 that's -- there's three doors The cabinet door
8 then there‘s another separate door to where the 8 is right there
9 actual toilet is and the shower. 9 Q. Do the doors, do they have handles on
1 0 Q. Could it have been possible the sounds 19 them for the cabinets?
1 1 you were hearing Were doors being opened to check 1 1 A. Nope, they‘re just -- just a piece of
12 where the toilet is and so forth? 12 wood. You‘ve got to grab it kind of by the lip
13 A. A cabinet ~~ opening a cabinet is much 1 3 and it opens `
1 4 different than hearing a door shut, don't you 1 4 Q. Okay, is it magnetic at all?
15 think? l 5 A. l don't believe so.
1 6 Q. WellJ I'm asking the questionsl Why 1 6 Q. So the cabinets that you say he couid
1 7 don't you tell me what you think the difference 1 7 have gone through Wouid have been the medicine
1 8 is? 1 8 cabinet and a towel cabinet? j
19 A. Weil, the door obviously clicks When you 1 9 A. Yeah.
2 0 shut it -- 2 0 Q. `Was there anything eise besides opening
2 1 Q. Okay. 2 1 the door to the toilet area that the state trooper
22 A. -- so... 2 2 could have went through in the bathroom?
23 Q, You heard the click ~~ 23 A. No.
2 4 A. Oh, yeah. 2 4 Q. Do you know how long the trooper Was in
2 5 Q, n or you didn't hear the oliel<? 2 5 that bathroom?
ran 11 regs 13
l A. Yeah, l heard the cliok. I heard doors 1 A. l have no idea. There is -- he was still
2 and cabinets being opened 2 in the house after l Was taken outside.
3 Q. l understand what you‘re saying l‘rn 3 Q. How long after you were taken outside
4 just ~- the door Wouid click for ~- the door 4 that the trooper came out of the house?
5 itself but the cabinet door Wouldn't eliolc, 5 A. Honestly l'rn not sure. He -- because 1
6 correct? 6 was down -- I didn‘t even see him realty atteri
7 A. No, obviously, no. No, the door clicks. 7 Was down put on the hili after I was outsidel
8 The cabinet you can just hear it. They open and 8 MR. ANTOL: Where they took him Was
9 shut. 9 down behind the sight line of the housc, so if he
10 Q. Does it creaic? 10 wouid have came out of his nont door he couid
1 1 A. No, you just hear it hit against the 11 have been standing out there on his radio or
12 vvood. 12 something and he Wouldn‘t have seen it because
13 Q. Okay. 1 3 it's down behind the sight iine Where be could
14 A. l mean, l don‘t really know how to 1 4 have-seen anybody coming or going from the
1 5 explain how a cabinet -- 1 5 doorway.
1 6 Q. No, l just Want to know how you know. 1 6 M_R. SA`D{)WSKJ: All ri ght.
1 7 A. ~- should sound as a cabinet 17 BY MR. SADOWSKI:
18 Q. You're saying that he searched the 1 8 Q. You wouid agree with that statement?
1 9 cabinets and ljust Want to know how you »~ l 9 A. Yes.
2 0 A. Imean, if you had a cabinet in here I 2 0 Q. Did you ever see that trooper again?
21 could show you but... 21 A. Nope.
2 2 Q. And then you said you heard drawers open 22 Q. Besides searching the bathroom do you
23 as Well‘? 2 3 know any other areas specifically that the trooper
2 4 A. We don't have ~~ it‘s just cabinets and 2 4 searched? - '
L_§_§F doors in there There's not any drawer 2§A l don‘t know specifically if leave searched

4 (Pages 10 to 13)

ch278400-8766~4?60~BBdB-dab13BaSeDEd

 

' ' "LB_S€ 121/-CV-UUbl_3-.]TN-E5C ECF l\lO. /b-Z T|l€(l 12707/18 PB_Q€|D.654 PB`_Q€ 6 OT 11

 

   
   

 

 

25 A. ._l§l_ot as far as l know.

Page 14 Page 16 .
1 theln. l know that they continued to my brothers 1 Q. You said you bad to clean up your room.
2 rooms and that's it. 2 What was in disarray?
3 Q. But you‘re not sure whether it was WMET 3 A. Pretty much eveiything. All of my
4 officers or whether it was -- you don't know if it 4 clothes were everywhere, all my drawers were taken.;-
5 was the trooper or the other officers, correct? 5 out. Everything was out of place.
6 A. I‘m not sure. l just know that the state 6 Q. .Do you know how much of that disarray or
7 officer searched the bathroom and the WMET took me 7 mess you could say was from when they went into
8 outside while he was doing that after they had 8 the house while you were still in it?
9 obviousiy went through my roorn. 9 A. There was -- my room wasn't as bad as my
1 0 Q. Do you remember anything that the trooper 1 0 brothersl rooms but they ~- really they'd -- they
1 1 said? 11 took the -- they didn*t really have to take the
12 A. He didn*t say anything as far as l know. 12 clothes out of my drawers, my one dresser drawers,
13 lt was mostly just the Wl\/l]?,'l`s talking There was 1 3 but I have a lot ”- l have like clothes bins
14 very little that they did. 1 4 underneath rny bed, so they had all those clothes
l 5 Q. 0kay. Why don‘t you tell me what 1 5 out and they moved my bed.
1 6 happened after you went down the hill and you 1 6 And then they took my ~~ the desk
1 7 called your parents? 1 7 that 1 had, they took all the stuff out of the
18 A. Nothing really. lt was they just went on 1 B drawer in there, and then 1 had another like cubby
1 9 the hill, They had me dial my morn‘s number in 1 9 in the bottom and they took all the stuff out of
2 0 their phone, just called them quick. After we got 2 0 that. They pretty much just had everything laid
2 1 off the phone with them we just went ~~ there 2 1 out on the floor.
2 2 was -- we had afew piastic chairs sitting down 2 2 Q. Oltay. How has this incident affected
2 3 there at the bottom of the hill down there, so 2 3 your life‘?
2 4 they just had me sit down there and really just 2 4 A. Weil, l was in Boy Scouts when l lived
2 5 sat there in silence until my parents got there 2 5 with my aunt for I‘d say four or five years. My
Pa.ge 15 Page 17
1 Q. Do you know how -- 1 Boy Scouts‘ leader, he was actually really good
2 A. Once they got there they just went up and 2 friends with a couple cops. We‘d go down to the
3 talked to them first and then -- it`was just 3 sheriff office and stuff all the time, go down
4 shortly'and then we left so... 4 there, and meet and greats and stuff, hang out
5 Q. Do you know how long you would have been 5 with the cops. l used to want to be a cop. Go to
6 waiting for your parents to arrive ifyou recall? 6 do that. '
7 A. l don't know for sure. I‘d say it‘s -~ 7 And ever since that, man, Iwon't
8 it was roughly ten, fifteen minutes 8 even go in a gas station no more if there‘s a cop
9 Q. Approximately what time of day was this? 9 in there. I’ll just wait until he leaves or i‘ll
1 0 A. I'm -- l'rn honestly not sure le just go to a different gas station I*rn not
1 1 Q. Atternoon, evening? 11 comfortable with them. Iwon’t even talk to the
12 A. Evening-ish l guess l'rn not completely 12 cops at my school no more.
1 3 sure. 1 3 Q. When were you in the Boy Scouts?
1 4 Q. 'I`hat's fine. When was the next time that 14 A. This was l‘d say roughly b`ke 2008 to
1 5 you went back into the house? 15 2012.
1 6 A. The next time l went back into the house 1 6 Q. So it was ~~ you quit the Boy Scouts a
17 was that night when we got back with my parents 1 7 few years before this incident?
1 8 Q. Did you go through all your belongings 18 A. Yeah, it was -- yeah, it was by -- see, l ;
1 9 and that? 19 got out of Boy Scouts when l moved in with my dad.
2 0 A. When 1 got horne? 2 0 Q. Okay. At the time you were in the Boy ;
2 1 Q. Yes. 21 Scouts you said you were living with your aunt?
22 A. Oh, yeah, oh, yeah. l had to clean up my 2 2 A. Yup.
2 3 whole room. 2 3 Q. Why were you living with your aunt?
2 4 Q. Were any of your belongings taken? 24 A. Because l was taken away from him at a

 

25

V€fy young ag§

;zi,:,nw,_-,¢,;k,.-_~,<; -mmMgnet-¢:;a,.. 1-*\:¢.:;.-.‘.~_»“.u;\~.:‘.r.z-.ie.»»...=;:.-_.=_.._.»»~‘~' uaw..__--“uuc~

 

.-,-». ~.-»c,,r\;..~:.‘ _i =~.; v t"~‘-

5 (Paqee 14 to 17)

332784£!0-8766~4760-99¢19-€]8!31 SSBEGGET

 

 

`,Eml.mmlrfm

qil""z " ':

 

 

' L,B_S€ lil‘/`-CV*UUBJ_;$-Jl |\l-I:b[., I:L,I_ |\IO. /5-2 lll§dIlellIg PHQE|D.ES`§` 'I"B_Q€ / OT J_J_

 

 

 

rio
eo‘i

Pa ge 1 8 Pa ge 2 0
1 Q. And then you obviously went back to live 1 Q. I'm sorry, what was that?
2 with your dad. When did you originally go back to 2 A. lost travel hockey.
3 live with him? 3 Q. Travel hockey, okay. And how did you get
4 A. l‘m not too sure of the date. Do you 4 there?
5 know a date? . 5 A. l believe my dad just dropped me off.
6 MR. ANTOL: October 2012. 6 Q. Who was living at the house at the time‘?
7 THE WITNBSS: All tight 7 A. There was me, my brothers, l believe just
8 BY MR. SADOWSKI: 8 my mom and dad.
9 Q. Besides what you've already said about 9 Q. Okay. So you say your brothersl What
10 how it's affected your iife is there any other 1 0 are your brothers names?
1 1 ways that this incident has affected your iife? 1 1 A. Devon Antol and Tryston Antol.
1 2 A. Not reaiiy. l’m just trying to forget 12 Q. And what's your mom‘s name?
1 3 it. l~lonestly it's not something that l want to be 13 A. Samantha Conklin. lt‘s my stepmom hut,..
.14 thinking about 24/7. lt's something that l‘ve 14 Q, Yeah, l understand, okay, and of course
1 5 really tried not to talk about. 15 your dad. ls it a two story house‘?
1 6 Q. Okay. Did this incident affect you any 1 6 A. Yup.
17 way tinanoialiy? 17 Q. And are all the bedrooms on the second
18 An‘No. 18 HooW
19 MR. SADOWSK]: To be honest, Curt, l 19 A. No, there‘s -- there's the basement and
2 0 imagine you're going to have a lot of questions 2 9 then my room and my brothers rooms are on like
2 l probabiy following up with the WMET and other 2 1 the main floor, and my parentsl room are up on the 5
22 officers so ifyon want to go ahead i'll -~l 22 top floor. z
2 3 might havejust a few follow-ups but lim -- it‘s 2 3 Q. Gotcha. So your room is actually on the
2 4 pretty straightforward 24 main floor of the house?
25 25 A- Y\lp, run
Paqe 19 Page 21
1 EXAMiNATlON 1 Q. So you went to practice`around 8:30.
2 BY MR. BENSON: 2 Your dad dropped you oft`. Do you remember when
3 Q. l)erek, l‘m Curt Benson, l represent the 3 you got back home and do you remember how you got
4 WMET officers 4 horne? "
5 A. All right 5 A. Well, l was picked hack up by my dad and
6 Q. And some of the questions lhave are just 6 l was brought home Like l said it was ~~
7 some olaritication, okay? How old were you when 7 practice was an hour~and-a~hall"roughiy.
8 this happened? 8 Q. Okay.
9 A. l believe l was 12, l beiieve. 9 A. And then it probably took me about
1 0 Q. l2-years~old? 10 fifteen minutes to get undressed out of my gear
1 1 A. Um-hum. 11 and maybe another ten minute ride home, less than
1 2 Q. Okay. And you had said you had gone to 12 that,
1 3 play hockey. The one thing l don't have very good 13 Q. Okay. And did your dad just drop you off
14 is a timeline, so can you tell me when you got up 14 cr did he come in, do you remembe.r?
15 and went to play hockey? 1 5 A. He -~ I believe he just -- l think he j
1 6 A. l believe practice that morning was at 16 came in, went to the hathroom, and he grabbed some j§i
17 8:30. 17 stuffandlei`t and... '
1 8 Q. And where was the practice? 18 Q. Yoor dad grabbed some stuft?
19 A. lt was at the L.C. Walker Arena where the 19 A- Y€Hh, llBSt " Y€ah= llUSt CHm€ home
20 Lumber§`acks play. 2 0 got something to eat, and went to hed. l‘m not
2 1 Q. Was this a school hockey? 2 1 too sure what he -~
22 A. Nope, it Was just -- 2 2 Q. l appreciate that, and I'm obviously
2 3 MR. ANTOL: Travel hockey. 23 focused on you. l was just trying to get a
2 4 THE WITNESS: ]ust travel, yup. 2 4 context here. Who was in the house when you got

 

r:.r.w~ 1 ' 1 1

- mw.is~:;-:=>:\.

 

 

 

 

 

__ BYMR_BE_NSON: _' ‘ '

 

25

head

6 (Pagos 18 t;o 21)

cb2184c0-8766-4760-99de~d8b’l 3835805{

 

=
w

EN._=

_.?.

 

C&S€ETZl/-CV-UUbld-J l N-l:b(, I:LI- NO. 75-ZT||€G 1£/() //18 F’B'_Q€lL).bbb ' |~’B_Q€ ETOT 11

 

 

 

 

 

 

 

Page 22 Page 24
1 A. l don't really know for sure. Aii l know l Q. So when you got home you saw him packing
2 is that my -~ l don't know it my brothers were 2 ali ot` his stuff up?
3tManm/Memwmmmmmhwm&mw 3 A,quhh~mwwm»mwmm"
4 was there was our electrical guy that was in the 4 after the WM:ET woke me up --
5 back garage and then obviously my dad. 5 Q. Okay. y
6 Q. Okay. SO after your dad dropped you off 6 A. -- and they took me outside, he was
7 your dad went back to work? 7 getting his shit together and leaving
8 A. i‘rn -- 8 Q. Gotcha. Thank you, because I thought ~- §
9 Q. Or he lett'? 9 and that was my mistake then because l thought you
l 0 A. He left l 0 said he left before you went and took a nap? §
1 1 Q. Okay. You don't necessarily know where 1 l A. No, no.
12 he went but he was gone? 12 Q. Thani< you, that‘s why l asked the
13 A. Ycah. 13 clarificationl So he was stili working when you
14 Q. So all you know for sure is you were 14 were there?
1 5 there and the electrician Was there, correct? 15 A. Yeah,
1 6 A. Veah, because l instantly went to bed. 1 1 6 Q. And do you know what he was doing'?
1 7 just knew that the electrician was there, and I 1 7 A. Seeming how he's an electrical guy l
1 3 just know that he left when l went to take a nap. l 8 assume he was doing eiectrical.
1 9 Q. So you went to take a nap, and was it 19 Q. Bnt you don*t know what? He wasn‘t
2 0 around 1030 then, ll? ls my timeline okay? 2 0 putting new lights np; he wasn’t fixing old
21 A. i'd say yeah. 2 1 lights? Was he working in the house or was he
2 2 Q. Okay. And did you get into pa}amas and 2 2 working in --
2 3 get under covers or how do you nap? 23 A. Hc was working on the garage, l assume
2 4 A. l mean, it was obviously a warm day. I 2 4 He might have been -- l know we hadjust set up
2 5 was just wearing a T-shirt and shorts so... 2 5 electrical fencing for our horses, sc he might
Paqe 23 Page 25 :
1 Q. Were you under the covers? 1 have been doing something With the circuits hack
2 A. No, I was just »~ nope, l was just laying 2 there so i'ln not too sure.
3 on top of the hed. 3 Q, All right
4 Q. Lying on top of the bed, okay. And you 4 A. I just know he was there j
5 mentioned the electric:iai:ll What‘s his name? 5 Q. And was he coming in and out of the house
6 "i`HE WlTNESS: Was it Mike? 6 a lot when you were there? §
7 MR. ANTOL: Um~hutn. 7 A. No.
8 TH'E WTNESS: All right, yeah, Mike. 8 Q. Was he outside most of the time then? §"
9 BY MR. BENSON: 9 A. Yup. ’
10 Q. And l thought you just said Mike ieft. 10 Q. Now, the other thing you had -- and,
1 1 Was he not there when you went to bed or was he 1 1 again, this is probably me being somewhat
12 there? 12 confused, but early on I thought you said that
1 3 A. _No, Mike, he was -- 1 3 there were two WMET officers out front and one in
l 4 MR. ANTOL: He was there all day. 14 the back, the state trooper in the hack? ?
1 5 1 h/[R. BENSON: l'rn sorry, one at a 15 A. Um-hurn.
1 6 time. You can't both be talking at the same time. 1 6 Q_. ls that a yes?
1’i' BY MR. BENSON: 17 A. Yup.
1 8 Q. So do you want to answer the question? 1 8 Q. Okay. Is that in front of the house and
1 9 A. He left -- you guys ~- tile WMET officers l 9 in back of the house or were you talking about the
2 0 sent him home. They made him leave. 2 0 bedroom?
2 1 Q, You saw that? 2 1 A. ln the doorway.
22 A. No, that's what -- he was leaving Like 22 Q. fn the doorway.
2 3 they -~ 1 mean, like they -- he was there and he 2 3 A. He was in the doorway.
2 4 lett. Like he was packing his stuff up because he 2 4 Q. Okay, that‘s why I‘m askingl So you were
2 5 had all his stuff out. 2 5 asieep. You describe yourself as a heavy sieeper?

 

7 (Pageo 22 to 25)

cb278460-8?66-4760-99de-d8b138a5e05{

.
,
1
.
,
.
.
§
=
§
1
i
i
i
,
a
,
l
z

 

§
il
§
g
t

 

 

 

(,3_8€ lZlY-CV-OOb:I_S-JT|\|-Eb('§_ 'ECF |\IO. 75-2 Tll€(l lZ/U //18 PB_Q€|D.€BY PB_Q'€ 9 OT `ll

 

CO--JC$`§U'\\LLAJ¥\J|-’

NNNNNNL-\i-Ai-\i-si_ri-AHHHH
cure <,or\)i-a c)\o oe~o oitn»e o)osi# c>‘$

Page 26
A. Urn-hurn.
Q. Yes?
A. Yes.
Q She has to write it down. So you didn't

hear them at all knock or come in; you only woke
up when they were actually in your doorway?

A. Yup.

Q. And do you remember who spoke first?

A. i do not.

Q, Do you remember what was said tirst?

A. They just told me to get to the end of my
bed.

Q. Okay. Was it one person who said that or
all three of them? I’m trying to get an idea
who‘ s doing the talking

A. l ust one of them. l don‘t know who it
was. ljust know one of them said it.

Q. And you called them WMET officers How
did you know they were WMET officers?

A. Because they were plain clothes They
had their, what is that calied, like the vest type
thing on. That's what they had on.

Q. Does it say W.MET on itJ the vest?

A. Yeah.

Q. Okay. And when you say -- when you woi§e

- correct?

CO-]O'\U'E»£`.>(»JNl--‘

A. inst said put your hands up where we can
see them and get to the end of the bed.

Q, And you complied, l assume?

A. Yup.

Q. And they stopped aiming the guns at you,

A. The one -- yup, yup. The one that came
towards me put his gun to his hip, and the other
guy, he continued to the closet with it out.

Q. And he started searching the closet ;.;
Now, you had mentioned that you were, quote, taken
outside Were you ever handcuffed? ii

A. Nope.

Q. How were you escorted outside? Did
somebody just say come with me?

A. They just told me that they were going to
take me outside, yeah They had me walk in front
of them and then they followed me out.

Q. And when you Say they, all three of them?

A. No, it was the two WMET ofEcers and
then »- yeah, and the other guy stayed in.

Q. The trooper did‘?

A. Yup.

Q. All right And so we talked about you
went outside When you were waiting for your

 

m-~JO\U‘|\I>(,\J?\Jl-‘

to hare hare ware P=ee wls# reid ha sl\p
m o)boa» C)to<w q owen b o)boi# C

 

`AE\J
U`l

Page 27

up what did you see? And I‘m specifically asking
about weapons dl'awo, so you woke up, what did you
see?

A. l just woke and they had their guns
pointed up, and then as soon as they noticed that
l was up and aware of what was going on they just
told me to get to my bed, and then they instantly
came in and started searching The one guy came
towards me and the other one went to the closet
instantly

Qt Was the gun pointed at you?

A. Yu'p.

Q. Two guns or one?

A. Two.

Q. And l know you say they told me to do
this. To the best of your recollection
specificaliy what did they say when the gun was
pointed at you?

A. They told me -- they just said get to the
end of the hed.

Q, Okay.

.A. They said put your hands up and get to
the end of the bed.

Q. Like in a sitting position, the hands
like t'his?

 

the sheriff office ali the time and we ’d gwdo

Page 29§

parents did you have any conversations with any
officers?
Nope.
Okay. Were you crying?
N`ope.
Were you shaking?
(Shaking head.)
ls that a no?
Nope.
Were you angry?
Nope.
Confused?
Yeah, a little bit confused1
Did you have any idea what was going on?
Not necessarily l mean.. '
lmean, you understand they were
searching the house correct?
A. Yeah. :
Q. Did you know what they were looking for?
A. Not neeessarily, no.
Q. Prior to this have you ever had an
encounter with the police?
A. Not a bad one. Like, l mean, like ltoid
you, I'rn in Boy Seouts lwent and -~ we went to

De@ee>@e@>eeoe

 

Elil" E"i§i`ill'l"

 

l

 

 

§

8 {Pagee 26 to 29)

cbZTB460-5766-4760-39de-d8h‘l 3835905f

 

LB_S€ ill /-CV-UUb'l_`;§`-J'| |\l-T:bb I:L,I'- I\|O. /b-L T|I€G lZ/OY/l`STPB_Q€|L).bb"@ P`B_Q€ IU OT ll

 

i?age 30

Page 32

  
 
 
 
 
 
 
 
 
 
 
 
 
 
    
  
 
 
 
 
 
  

 

 

1 that, but otherwise, no. 1 MR. BENSON: Oh, okay.
2 Q. You never got even like a speeding ticket 2 BY MR. BENSON:
3 or -- ` 3 Q. And you left the Boy Scouts at what age?
4 A. No. 4 A. lt was like late 2011. l'm not too sure,
5 Q, l mean, you were young obviouslyl You 5 Q. When did you return with your father?
6 were only 14 so, okay. 6 A. That was October --
7 A. Tweive, but yeah. ’i' Tl-IE WITNESS: You said October 20 ~~
8 Q. Twelve l'rn sorry so l don‘t think you 8 MR. ANTOL: 2012.
9 probably got a ticket yet. 9 THE WTNESS: 2012.
10 A. Twelve, yeah. 1 0 BY MR. BENSON: .
1 1 Q. l waited until lwas 16 before 1 got my 1 1 Q. Okay. When you were in the room with the
l 2 first speeding ticket 1 2 WMET olticers, l'rn talking about your bedroom, and
1 3 MR. SADOWSKI: Ditto. l 3 they instructed you to do certain things ~~
14 BY MR. BENSON: 1 4 A. Right'. §
1 5 Q. All right, let’s see here. So you 1 5 Q, -- were they screaming at you, yeiling at
1 6 indicated that you were taken away from your dad 1 6 you? Were they polite; were they businesslike?
17 at a very young age. What was that age? 17 How would you describe --
1 8 A. l think l was turning three. l'm not too 18 A. They were just businessiike l guess you'd
1 9 sure. i- believe l was two turning three. 1 9 say.
2 O Q. And what‘s your aunt‘s name? 20 Q. Businesslike.
21 A. DeMNeSowa. 21 A.'Hmyummjunsumgmhnwmdjun §
22 Q. }knvdoyouspdihmdanname,dyou 22 uyhgtogethdownquwkand“ §
23 know? 2 3 Q. Um»hurn. So you had mentioned that, for
2 4 A. S-o-W-a. 2 4 exampie, you wouldn‘t go into a gas station iit` you
25 Q. And where does Ms. Sowa live? 2 5 saw a police officer in a gas station Why not?
Page 31 lange 33 t
1 A. lt‘s -- l‘m not too sure the address l 1 A. l'm just not comfortable around them.
2 just know that the road is Castle Avenue. 2 Q. Why not?
3 Q. And do you remember your Boy Scout troop? 3 A. Because of that, because of what
d A. l do not. 4 happened
5 Q. Do you remember your scout.inaster's name? 5 Q. Oi<ay. §
6 A. l know it was Trent. l‘rn not too sure 6 A. l'rn just not. lf l don‘t got to deal
7 what his last name is. 7 with them l don't need to.
8 Q. And Trent was friends from the sheriffs 8 Q. Assurning, and this is just a §
9 departinent? 9 hypothetical, you don‘t have to agree with this,
10 A. Yup, yup. l 0 but hypothetically if their coming into your house j
l 1 Q; And you would actually go to the 1 1 and conducting a search was legal and appropriate, §
1 2 department? 1 2 is there something they should have done
1 3 A. Yeah, because l was ~~ it was -~ l had -- 1 3 differently in your mind as to how they should
1 4 there was Trent and then another one of the Boy 1 a have come in legally and appropriately and §
15 Scouts in my group, his -- it was West, Jared 1 5 searched your house? §
1 6 West. Yeah, it was lared West's dad was 16 MR. ANTOL: Veah, with a warrantl 1
1 7 actually -- he was actually part of the -- l think 17 MR. BENSON: l‘m not talking to your
1 8 he was -~ l think he works as a security guard or 1 8 l‘m asking your son a question
1 9 something 1 9 THE Wl'['NESS: With a warrant
2 9 l\/[R. ANTOL: He's a correctional 2 0 BY MR. BENSON:
2 l officer. 2 1 Q. What's that?
2 2 THE WITNESS: Okay, yeah. 22 A. With a warrant
2 3 MR. BENSON: l'm sorry, he‘s what‘? 23 Q. Okay, your dad says with a warrant lt`
2 4 MR. ANTOL: He's a corrections 2 a he had a warrant assuming that, this is a

.l\)
=cn

oft'lcer.

 

§1\1
Ao-i

 

 

 

 

s stewardesses ifr ass le

  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
 
 
 
 
 
   
 

 

d §§91%3_§._ iii
9 (Pagea 30 to 33)

ch278460~8768-4760-93da-d8b13835905!

 

;_E

Eiii!`i"`i"llll!' "

' §

 

LB_S€ lZl/-CV-UUbld-J l N-E`SC` ELI- |\|O. /b-Z T||€U' lZ/U //18 "PB_Q€|L).be |~’B_Q€ ll OT ll

 

Paqe 34 Page 36§

  

 

 

 

 

       
      

 

 

 

1 have done something different? 1 MR. BENSGN: Because otherwise we'd '
2 A. l mean, I‘m not really sure how a proper 2 have to start from the beginningl
3 way is to conduct a search in a honse, 30 l don‘t 3 MR. BOSTTC: Well, no, tbere's a way
4 really have an answer for you. 4 to cure it but ljust Want to make Sui'e. All
5 Q. So you're uncomfortable around the police 5 right, l don‘t have any questions
6 because tl:iey searched the house? 6 MR. SADOWSKI: l don't have any
7 A. Oh, yeah. l'm uncomfortable because ”F either.
B they -~ 8 MR. BENSON: We're done. Thank you
9 l\/[R. AN TOL: He's uncomfortable -- 9 very much.
1 0 MR. BOSTIC: Hang on a second, 2 0 (Whereupon Deposition concluded
1 1 object to form and foundation Go ahead. 11 at lU:Z,’Z a.m.)
12 BY MR. BENSON: 12
l 3 Q. You can go ahead and answer the question 1 3
1 4 A. I'rn just not comfortable around thein. l 4
15 The reason why I'm not comfortable is because I 1 5
1 6 got woken up at lZ*years~old with two guns pointed l 6
1 '? at me. l 7
1 8 Q. Faii' enough. And l think we already l 8
19 touchodtbn,youhaven%gpnen)hkecounsehng 19
2 0 With anyone to talk about tbis, have you? 2 0
2 1 A. No_, l'rn not comfortable talking about it. 2 1
22 Q. You haven't gone to a doetor, received 2 2
2 3 any diagnosis concerning this? 2 3
2 4 A, No. Like l said, l'm not comfortable 2 4
25 ieabytabdngaboutn. 25
Paqe 35 Paqe 37
1 Q. So the answer is no? 1 STATE GF WCHIGAN)
2 A. No. , ) 35
3 Q. So you baven't talked to a counselor or § COUN FY OF CLINTON )
4 therapist Or 3 dOCtOI`» Col”l`e@t? 4 I, Tamara Staley Heciiarnan, Certified
5 A. Nope. 5 Shortband Repoi~ter and Notary Public in and for
6 Q_ And 80 ygu'\r¢ ngt received any 6 fl'l€ COLmlTy D'l"CllfltOl'l, Sl§&t€ OfMlCl']lgHI'l., dO
7 treatment __ 7 hereby certify that the foregoing Deposition was
8 taken before me at the time and place hereinbefore
8 A' NOP€' 9 set foi'Lh. §
9 Q. - for this? And When l say treatment, l 10 §§mhe,- Cert§fy that Sa§d w§§ness Was §§
1 0 mean, you‘re -- l guess correct me if t'ni wrong, 11 by me duly sworn in said cause; that the testimony §l
ll your problem today is you‘re uncomfortable around 12 then given WHS reporde by me Sf€nosfaph_icaliy;
12 police Off§cers, COH.€C§? g subsequently with con§puter~atded transci"i_ptlon, j
l 3 A. Rl.gbt' 15 pioduccd under my detection and supeiyas§on, and §§
_ that the foregoing is a full, tx ue, and coiie<.t §
1 4 Q. Anythmg ClSC? l 6 transcript of my original shorthand tacticsl §i
15 A§ No, Ijust -- no. I've just tried to 17 in witness Wnnaeor, I have hereumo set §
1 6 forget this. Ijust ~- really the last thing l 19 my hand and SBal this 111-h day Gf -"le= 2013-
17 want to do is think about how l got woke up with §§ §
1 8 two guns pointed at me, linean, so... §
l 9 Q. Okay, t don‘t have any questions 21 ramos staley neckaman, csa-3443,
2 0 MR. BOSTIC: l have one procedural Certified Short.hanci Reporter, §
2 1 question Maybe I'rn gett§ng old but did We swear 22 a“$l N°talY P“bfi°, _C°th¥ Of l
2 2 the Wimess? 23 Chnton, State ot`Mzchigan. 3
2 3 MR' SADOWSKI: Yes' My Conimission Expires: 5-20-24 vi
2 4 MR, BENSON: No, yeah, he was sworn. 2 4 §
25 M.R. BOSTIC: Ol<ay. 25 §§

   

 

 

10 (Pages 34 to 37)

cb2784¢0-3766~4760»99¢|¢¢-(181>13835¢§051‘

 

 

 

 

 

